5 F.3d 535NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
J.D. (Gerald) ENQUIST, Plaintiff-Appellant,v.V. CARTER, et al., Defendants-Appellees.
No. 91-35880.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1993.*Decided Aug. 31, 1993.

Before PREGERSON, BRUNETTI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
J.D. Enquist, a Washington state prisoner, appeals pro se the district court's summary judgment in favor of the defendants in his 42 U.S.C. Sec. 1983 action.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we review de novo.  Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.1989).  For the reasons stated by the District Court Magistrate Judge in his report and recommendation, we affirm the district court's decision.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3